Citation Nr: 1743905	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal condition (claimed as stomach problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from November 1979 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Pittsburgh, Pennsylvania, currently has jurisdiction over the Veteran's claim.

In an April 2014 Board of Veterans' Appeals (BVA) decision, the Veteran's claim for entitlement to service connection for a gastrointestinal condition was remanded for a new VA examination.  In accordance therewith, the Veteran underwent a VA examination to assess the nature and etiology of her gastrointestinal condition in December 2016 and again in April 2017.

The claim has now returned to the Board for appellate review and consideration.


FINDINGS OF FACT

The Veteran does not have a current diagnosis of a gastrointestinal condition.

CONCLUSION OF LAW

The criteria to establish service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the April 2014 BVA remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran is seeking service connection for a gastrointestinal disability.  She contends that her stomach condition, which has been manifested by abdominal pain, cramping, nausea, vomiting, and diarrhea, is directly related to her active duty service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  


Analysis

As a preliminary matter, the Board notes that the Veteran's service treatment records (STRs) contain numerous references to treatment for a gastrointestinal condition.  The Veteran's enlistment examination, dated March 1979, does not reveal any complaints of existing or prior gastrointestinal symptoms.  In a report of medical history, the Veteran denied any current health issues.  However, the record does reflect the Veteran's positive response to the inquiry regarding frequent colds, ear nose and throat trouble, and contains a note indicating a prior surgery for removal of a cyst from the left breast.  

In-service treatment records reveal numerous complaints of stomach cramps and upper abdominal pain that worsened with eating.  A note dated September 1981, indicates emergency treatment for vomiting & diarrhea.  Generalized tenderness in the abdomen was also referenced.  Additional emergency treatment for stomach problems, including nausea and diarrhea was noted in February 1982.  A radiological exam conducted in the same month revealed a central collection of air described as most likely in the sigmoid colon as a normal variant.  A small punctate calcification to the left of L2 (located outside of the kidney) was noted on the supine view.  No abdominal masses were identified.  In March 1982, a subsequent radiological examination of the Veteran's gallbladder was performed.  It yielded normal results.  No abnormalities of the esophagus, stomach, or duodenum were indicated.  In December and November 1981, the Veteran underwent multiple gynecological examinations.  The examination notes reference complaints of generalized tenderness to the abdomen, nausea and vomiting.  The physician's notes indicate possible sigmoid colon changes as the cause of the Veteran's symptoms and imaging studies showed large amounts of fecal matter with bowel gas.  At discharge, the Veteran's report of medical history (dated March 1984) makes no reference to a stomach condition.  The Veteran's comments assert that she was in excellent health and reported prior conditions including a tonsillectomy in 1981, removal of cyst from left breast, recurrent back pain and loss of consciousness due to dehydration and dieting in August 1981.  There is no evidence that the Veteran's stomach condition was given a firm diagnosis.

Post-service, there is no evidence that the Veteran sought or received treatment for a stomach condition.  No Private or VA treatment records have been associated with the claims file that show complaints of GI symptoms, a current diagnosis for those symptoms, or a "nexus" or etiological connection between the Veteran's condition and her military service.

Pursuant to an April 2014 BVA remand decision; the Veteran was afforded a VA examination to assess the nature and etiology of her stomach condition.

During a December 2016 VA examination, the Veteran reported in service treatment for nausea, vomiting, diarrhea, and abdominal pain.  Some instances of treatment were provided on an emergency basis.  Post-service, the Veteran reports flare-ups of abdominal pain, cramping, nausea/vomiting, gas, and dry heaving.  She also states that fasting and bowel rest provides some relief from her symptoms, but leads to feelings of lethargy as a consequence of lack of food consumption.  On examination, the VA examiner noted the Veteran's reports of flare-ups or episodes of severe symptoms 4 times per year, with an average duration of 1-9 days.  Incapacitating episodes were reported as occurring 2 times per year.  Upon review of the evidence, the examiner opined that the Veteran's symptoms appeared to be related to diet.  Laboratory testing was performed and yielded normal results.  Although the Veteran's condition was deemed less likely than not as related to active service, the examiner opined that a definitive opinion could not be rendered because of an inability to complete an upper endoscopy or colonoscopy due to the Veteran's recent surgery.   

In April 2017, the Veteran was afforded a subsequent VA examination.  During the clinical evaluation, the Veteran reported that her stomach condition began in service, during Tech School in the early 1980's.  Her symptoms were characterized by intermittent periods of pain, cramping, nausea, gas and dry heaves.  She also reports frequent absences from work related to flare ups and insomnia that results in lethargy the following day.  There is no evidence of current treatment or that continuous medication is required.  


On examination, the VA examiner noted that there is no evidence of physical findings or symptoms attributable to a diagnosed condition.  No serious complications or general health effects have been attributed to the Veteran's alleged intestinal condition.  Laboratory testing was performed and yielded normal results.  An upper endoscopy series with air and imaging studies were also performed.  The esophagus demonstrated a normal course, caliber, and mucosal fold pattern.  There was no evidence of an ulcer, mass, or stricture.  The Gastric mucosa demonstrated a normal fold pattern and there was no evidence of mucosal ulceration.  The duodenal sweep revealed a normal morphology, with no fold thickening.  The clinical impression indicates a normal barium swallow and upper GI series.  Upon review of the evidence of record, the examiner concluded that there was no objective evidence to support a diagnosis related to the Veteran's claimed intestinal condition.

Based upon the foregoing, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disability.

While the evidence of record reveals in-service complaints and treatment for a stomach condition, no firm diagnosis was ever rendered.  Moreover, post-service treatment records fails to show current treatment for symptoms related to a stomach condition or a firm diagnosis.

The Board acknowledges that the Veteran complaints of stomach symptoms in service, however, neither in-service nor private treatment records document a "nexus" between a current diagnosis of a stomach condition and the Veteran's active service or a service-connected disability.  


While the Board acknowledges that the Veteran is competent to report on matters within her personal knowledge including observable symptoms, her lay opinion is not competent as to complex medical questions to include assessments of the nature and etiology of the symptoms or render a complex medical "nexus" opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.

Moreover, to the extent that such statements are inconsistent with the evidence of record, including service treatment records which do not document a firm diagnosis of a gastrointestinal disability or a post-service diagnosis and treatment, they are afforded little probative value when weighed against the additional evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Therefore, the Board concludes that service connection is not warranted for the Veteran's stomach condition.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal condition, claimed as a stomach problems, is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


